Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed 03/10/2020. In the instant amendment, claims 1-15 have been amended.
Claims 1-15 have been examined, and all remained pending claims are allowed.

112(f)
Claims 1-10 recites “a work station for executing …”, “an acquisition device for acquiring …” and “a control device for controlling …” meet the following 3-prong analysis and are presumed to invoke 35 U.S.C. 112(f). Therefore, these claims are statutory subject matter.

Examiner’s Statement of Reasons for Allowance
Prior Art:
US 2011/0004885 to Kikuchi
[0086] The present invention can provide a feedforward control method, a service provision quality control device, a system, a program and a storage medium thereof, which maintain service providing quality based on agreed service level which is agreed as a contract between a service receiving user who starts a business process, and a service provider who provides a business process and a group of services which are called by the business process, when a group of a plurality of job application systems are defined as a group of services and associated each other by use of a work flow managing system and a business process managing system, and then, executed and operated as the business process. 
[0087] As shown in FIG. 1, an service provision quality control device 500, aims to maintain and manage activation states of a group of plural job application systems and definition of operation, to collect and manage description of a distributed component work flow under an environment that a plurality of work flow managing systems which is 

US 2009/0059857 to Kim
[0015] Third, load balancing processes considered in an initial network entry, network reentry and handover are controlled through a ranging process, but they must consider the following difference. In the case of an initial network entry, because there is no information about a service flow in a ranging process, only the user number is checked. In the case of a network reentry/handover, because not only the user number but also information about a service flow can be checked in a ranging process, it is necessary to additionally consider the service flow number and the bandwidth (BW) of each service flow as well as the user number. In view of service continuity, because a service does not start in an initial access and re-access, it is preferable to induce a reentry in an initial network entry or network reentry for load balancing. Also, it is preferable to induce a handover in load balancing for a seamless service because a service is being provided in a handover. 

US 2004/0255185 to Fujiyama
[0041] In the first embodiment, the execution manager 121 includes a message sender 124 for transmitting a report message to the outside of the system for communicating the system's operating state to the user. Fault detector 122 includes a status report receiver 125 and a comparator 126. At periodic intervals, the status report receiver 125 requests status reports from the status report senders 116 of all nodes via the communication medium 130 and stores the received status reports into the memory 123. Comparator 126 reads the configuration items of each node from the memory and verifies all status reports by comparing the configuration data of each node with corresponding data of every other node. The result of the verification is stored in the memory 123. Execution manager 121 reads the result of the verification from the memory 123. If the configuration items of a processing node differ significantly from the other nodes, that processing node is considered as faulty. The identity of the faulty processing node is communicated from the message sensor 124 to the user. 

US 2019/0101882 to Strinden
[0161] In an embodiment, the graphical display verification tool provided by the graphical display configuration application 110 may prevent the publication of a target graphical display view when one or more completeness issues, problems, or errors are associated therewith. For example, the tool may identify or discover issues, problems, or errors in the draft graphical configuration of the process plant 10, and/or in the control configuration of the process plant as a control configuration action relates to the graphical configuration. Detected issues, problems, or errors may be corrected by the configuration engineer and/or automatically before the configuration(s) are downloaded and executed in the runtime of the process 10. 

US 2015/0128216 to Rolls
[0070] (4) subscriber/customer parameters which, when detected, trigger execution of the authentication protocol such as service level agreement (SLA) changes or updates, subscriber interaction or session activity inconsistent with prior interaction or session activity (e.g., requested service/content outside of normal or defined boundaries, content ratings and the like) and other user-based conditions. 

US 2013/026867 to Beiley
[0051] Based on the contexts 420 associated with the various deployment units 412, the server 432 can audit the plurality of clouds 402, 404 to determine whether the clouds 402, 404 satisfy the requirements indicated by the respective contexts 420 of the various deployment units. In illustration, the audit can identify which clouds 402, 404 satisfy respective ones of the contexts 420. To perform the audit, the server 432 can access and process service level agreements associated with the clouds 402, 404, access and process location models associated with the clouds 402, 404, query the clouds, 402, 404, or the like. The service level agreements can indicate minimum service levels that are to be provided by the respective clouds, including performance parameters, security implementation, and the like. The location models can provide documentation pertaining to service levels actually provided by the respective clouds, including performance parameters, security implementation, and the like.

The prior art of record (Kikuchi in view of Kim, Fujiyama, Strinden, Rolls and Beiley) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 "... an acquisition device (5) for acquiring at least one status parameter and/or acquisition information of the work station (11) and/or of the object (3), each work station (11) being assigned an acquisition device (5), a control device (7) for controlling the work station (11) while executing a process step of the work process, and an auditor device (9) characterized in that the control device (7) interrogates configuration information of the acquisition device (5) at a time point before a start of said work process, and the auditor device (9) receives and verifies said configuration information and generates auditing information depending on a result of the verification of said configuration information and sends said auditing information to the control device (7), and the control device (7) processes said auditing information and depending on said auditing information starts said work process or not.” and similarly recited in such manners in other independent claim 11).
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-15 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193